Citation Nr: 0207094	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for schizophrenia, to 
include a schizoid personality disorder, a drug induced 
psychosis, a depressive disorder, memory loss, and fatigue, 
to include chronic fatigue syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for chronic muscular 
strain with tendonitis, bilateral shoulders.

4.  Entitlement to service connection for chronic synovitis 
with ulnar nerve irritation, bilateral elbows.

5.  Entitlement to service connection for moderate synovitis, 
bilateral wrists.

6.  Entitlement to service connection for chronic synovitis, 
bilateral hands.

7.  Entitlement to service connection for a pulmonary 
disorder, claimed as shortness of breath, or chronic 
obstructive pulmonary disease.

8.  Entitlement to service connection for skin rashes, to 
include heat rashes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, I. H., S. H., and C. H.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

A record of service (DD-214) from the United States Marine 
Corps contains notations that the veteran had certified 
active duty service from July 1987 to July 1992.  A record of 
service (NAVMC 118(3)) contains notations that the veteran 
participated in Operation Desert Shield in Saudi Arabia from 
August 1990 to January 1991, and in Operation Desert Storm in 
Saudi Arabia and Kuwait from January 1991 to March 1991.

This appeal arises from May 1995 and January 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Reno, Nevada, and Portland, Oregon, 
respectively.




In May 1995 the RO granted service connection for residuals 
of right 4th finger fracture, assigning a noncompensable (0 
percent) rating and a July 12, 1994 effective date, and 
denied service connection for bilateral hearing loss and 
bilateral tinnitus.  

The veteran appealed the assigned rating for his 4th finger 
disability and the denials of service connection.

In January 1998 the RO denied service connection for chronic 
muscular strain with tendonitis of the bilateral shoulders, 
chronic synovitis with ulnar nerve irritation of the 
bilateral elbows, moderate synovitis of the bilateral wrists, 
chronic synovitis of the bilateral hands, a schizoid 
personality disorder (claimed as memory loss, depression and 
fatigue), shortness of breath, a skin rash, muscular tension 
headaches, anorexia, nausea and epigastric pain, diarrhea, 
sores in mouth and a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

The veteran appealed all issues.

In September 1998 the RO determined that the previous May 
1995 grant of service connection for disability of the left 
fourth finger, and the failure to grant service connection 
for disability of the right little finger constituted clear 
and unmistakable error.  The RO accordingly granted 
entitlement to service connection for residuals of a fracture 
of the right fifth finger with assignment of a noncompensable 
evaluation.  A notice of disagreement with the above 
determination was not filed and such rating decision is 
therefore final.

The veteran provided oral testimony at the Portland, Oregon, 
RO, in April 2000.  A transcript of his testimony has been 
associated with the claims file.




In July 2001 the RO Decision Review Officer granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with assignment of a 70 percent evaluation 
effective April 27, 1998; tinnitus with assignment of a 10 
percent evaluation effective July 12, 1994; aphthous ulcers 
of the tongue with assignment of a 10 percent evaluation 
effective September 22, 1997; irritable bowel syndrome with 
gastric pain and anorexia with assignment of a 30 percent 
evaluation effective October 26, 1995; and muscle contraction 
headaches with assignment of a 30 percent evaluation 
effective April 27, 1998.  

The Decision Review Officer also granted entitlement to a 
TDIU effective from April 27, 1998.  Entitlement to 
coccidiomycosis was denied.  A finding of incompetency was 
proposed.  Entitlement to basic eligibility for Dependents' 
Educational Assistance was established effective from April 
27, 1998.

In February 2002 the RO determined that the veteran was not 
competent to handle disbursement of funds.  

A notice of disagreement was not filed with respect to the 
foregoing determinations of the RO.  

The veteran's mother has been appointed as his legal 
custodian.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefits sought.


2.  The revisions made to 38 U.S.C.A. § 1117 by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), and to 38 C.F.R. § 3.317 by 60 
Fed. Reg. 6665 (1995), 62 Fed. Reg. 23138, 23139 (1997) (as 
confirmed at 63 Fed. Reg. 11122 (1998)), and 66 Fed. Reg. 
56614, 56615 (2001), do not materially change or affect the 
criteria for adjudicating the veteran's claims under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and the veteran is 
not prejudiced by the Board's adjudication of those claims 
without first remanding the claims for RO initial 
consideration under Karnas V. Derwinski, 1 Vet. App. 308 
(1991).

3.  The veteran participated in Operation Desert Shield in 
Saudi Arabia from August 1990 to January 1991, and in 
Operation Desert Storm in Saudi Arabia and Kuwait from 
January 1991 to March 1991.

4.  Schizophrenia, a drug induced psychosis and a depressive 
disorder are known clinical diagnoses.

5.  Memory loss and fatigue, including chronic fatigue 
syndrome, are part of the veteran's service-connected PTSD 
and schizophrenia.

6.  No compensable bilateral hearing loss was manifested 
within one year of the veteran's discharge from active duty.

7.  The veteran's bilateral hearing loss does not meet the 
criteria of 38 C.F.R. § 3.385 as a disability for VA 
compensation purposes.

8.  Muscular strain and tendonitis are known clinical 
diagnoses.

9.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of a shoulder disorder.

10.  There is no competent medical evidence of a nexus 
between any currently diagnosed bilateral shoulder chronic 
muscular strain or tendonitis and an inservice injury or 
disease or any other incident of service.

11.  Synovitis and ulnar nerve irritation are known clinical 
diagnoses.

12.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of an elbow disorder.

13.  There is no competent medical evidence of a nexus 
between any currently diagnosed bilateral elbow chronic 
synovitis with ulnar nerve irritation and an inservice injury 
or disease or any other incident of service.

14.  There is no competent medical evidence of a nexus 
between any currently diagnosed bilateral wrist moderate 
synovitis and an inservice injury or disease or any other 
incident of service.

15.  There is no competent medical evidence of a nexus 
between any currently diagnosed bilateral hand chronic 
synovitis and an inservice injury or disease or any other 
incident of service.

16.  Chronic obstructive pulmonary disease (COPD) is a known 
clinical diagnosis.

17.  There is no competent medical evidence of a nexus 
between any currently diagnosed COPD and an inservice injury 
or disease or any other incident of service.

18.  There is no competent medical evidence of the 
manifestation to a compensable (10%) degree of any pulmonary 
disorder.

19.  There is no medical evidence of any currently 
undiagnosed chronic disability manifested by objective 
evidence of any signs or symptoms of shortness of breath.

20.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of a skin disorder.

21.  There is no medical evidence of any currently diagnosed 
skin rash, including a heat rash.

22.  There is no competent medical evidence of a nexus 
between any currently diagnosed skin rash, to include heat 
rashes, and an inservice injury or disease or any other 
incident of service.

23.  There is no competent medical evidence of the 
manifestation to a compensable (10%) degree of any skin 
disorder.

24.  There is no medical evidence of any currently 
undiagnosed chronic disability manifested by objective 
evidence of any signs or symptoms of a skin rash, including 
heat rashes.


CONCLUSIONS OF LAW

1.  Schizophrenia, including a depressive disorder, memory 
loss and fatigue were incurred in active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2001).

2.  The veteran's claim for service connection for a 
personality disorder is without legal merit.  38 C.F.R. 
§§ 3.303(c), 4.9 (2001); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1118, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317.

4.  A drug induced psychosis disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(n), 3.303, 3.307, 3.309 (2001); VAOPGCPREC 2-97 (Jan. 
16, 1997); VAOPGCPREC 2-98 (Feb. 10, 1998).

5.  The veteran's claim for bilateral hearing loss is without 
legal merit.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

6.  Bilateral shoulder chronic muscular strain and tendonitis 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1118, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

7.  Bilateral elbow chronic synovitis and ulnar nerve 
irritation were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317.

8.  Bilateral wrist moderate synovitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1118, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317.

9.  Bilateral hand chronic synovitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1118, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317.

10.  Chronic obstructive pulmonary disease was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1118, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317.

11.  An undiagnosed disability manifested by shortness of 
breath was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1118, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

12.  Skin rashes, to include heat rashes, were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1118, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records (SMR's) contain his 
July 1986 enlistment physical examination report, which 
contains notations that, upon clinical evaluation, all bodily 
systems were found to be normal, except for pes planus, noted 
to be moderate, asymptomatic and not considered disabling, 
and two scars, one on the right hand and one on the chin.

Audiological testing indicated that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
10
5
0
0
15

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 5 decibels for the right ear and 5 decibels 
for the left ear.  Speech audiometry was not shown.

The veteran's PULHES physical profile was "1" in all 
categories, and his physical category was noted to be "A."

On his July 1986 enlistment medical history report the 
veteran reported a broken left forearm at age 4, a lumbar 
spine fracture in September 1985, and a hand injury in August 
1985.

A July 1987 inservice reference audiogram report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
15
LEFT
10
0
0
0
0

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 9 decibels for the right ear and 0 decibels 
for the left ear.  Speech audiometry was not shown.  The 
veteran noted on that report that he had received ear plugs 
with a case.

A July 1987 inservice chest X-ray report contains an 
impression of normal posterior anterior chest.

A 1988 inservice report contains a notation that the veteran 
had a left hand laceration.

A September 1988 inservice laboratory report, subsequent to a 
motor vehicle accident, revealed a blood alcohol content of 
0.158.

An October 1989 inservice report contains the veteran's 
complaint of right foot pain, and an assessment of possible 
leg strain.

A January 1991 inservice report contains notations of 
negative right ankle and cortical thickening of the proximal 
tibial shaft, rule out old fracture.

An April 1991 inservice report contains notations that, while 
on Operation Desert Storm the veteran was exposed to a large 
amount of smoke in the Burgan Oil Fields from February 24, 
1991, to February 28, 1991.  This area was noted to be known 
to be high in sulfur containing (sour) oil wells.

A December 1991 inservice report contains an assessment of 
blunt trauma to the palmater aspect of the middle phalanges 
of the left hand.

A January 1992 inservice report contains the veteran's 
statement that he had "no medical problems/changes since his 
July 1986 physical examination.

A June 1992 release from active duty physical examination 
report contains notations that, upon clinical evaluation, all 
bodily systems were found to be normal.  An audiological 
examination report indicated that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
25
LEFT
15
15
5
15
20

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 17 decibels for the right ear and 14 decibels 
for the left ear.  Speech audiometry was not shown.

On his June 1992 release from active duty medical history 
report the veteran marked "yes" for broken bones, and bone, 
joint or other deformity.  He noted that he was "in good 
health and taking no medication at this time."  (emphasis 
added).  He also noted that "sneezing occurs when I'm around 
hay or grass," "right arm was broken before,"  A physician 
also noted on that report that the veteran had seasonal 
rhinitis.

On July 12, 1994 the veteran requested compensation for the 
"small digit" of his right hand, bilateral hearing loss and 
bilateral tinnitus.

In an August 1994 statement the veteran noted that he had not 
been recently treated for any claimed disability.

The May 1995 RO decision on appeal contains notations that 
service connection for residuals of a fracture of the right 
"4th" finger was granted, and that a noncompensable (0 per 
cent) rating and a July 12, 1994 effective date has been 
assigned.  That decision also contains notations that service 
connection for bilateral hearing loss and bilateral tinnitus 
had been denied.  The hearing loss claim was denied on the 
basis that the veteran's SMR's were silent as to any injury 
or disease process of the ears, or any head injury, and that 
the increase in hearing loss shown during service did not 
meet the requirements of 38 C.F.R. § 3.385.  The claim for 
tinnitus was denied on the basis that the veteran's SMR's 
were silent as to this condition during service.

The veteran's "live-in girlfriend" from April 1989 to 
February 1992 submitted a statement in July 1995 concerning 
her experience with the veteran's hearing loss.

The veteran's mother, father and a comrade also submitted 
statements in July and August 1995, attesting to the 
veteran's hearing loss and tinnitus.  The veteran's comrade 
also verified that the veteran was in artillery during his 
time in the service, including during the Persian Gulf war.

In a statement received in October 1995 the veteran noted his 
disagreement with the issues denied by the RO in May 1995.  
He also requested compensation for stomach, bowel, memory and 
chronic fatigue problems.

A statement of the case (SOC) as to the denials in the May 
1995 RO decision and for an increased rating for the finger 
disability was issued in November 1995.

A November 1995 VA chest X-ray report contains an impression 
of no acute cardiopulmonary disease, and findings consistent 
for age and body habitus.

A November 1995 VA treatment report contains findings that 
proximal interphalangeal joints are somewhat fusiform 
(spindle shaped, or tapering at both ends) and minimally 
tender; no inflammation; normal range of motion; "wrists, 
elbows are fine" (emphasis added); and shoulder range of 
motion full but slightly slow abduction.  The diagnoses were: 
(1) abnormal liver function tests (suspect alcohol a factor), 
and elevated bilirubin may represent Gilbert's disease; (2) 
and can't rule out early rheumatic disorder, but little 
evidence at present.  The physician also noted that the 
veteran was not seeking medication.

December 1995, January 1996 and February 1996 statements from 
the veteran's father, mother and sister attest to seeing the 
physical and mental manifestations of the veteran's 
complaints.  A January 1996 statement from the veteran 
describes his purported symptoms, and their effect on his 
daily living and employment.

A December 1995 VA X-ray report of both hands and both wrists 
contains impressions of: (1) bony structures appear to be 
intact; (2) questionable evidence of soft tissue swelling 
seen about the proximal interphalangeal joints of the left 
index and middle fingers.  A December 1995 VA X-ray report of 
the lumbosacral spine contains impressions of: (1) 
straightening of the usual lumbar lordotic curve (otherwise 
no unusual findings); and (2) incidental note of an opaque 
medication to the right of L3 on the anterior posterior 
projection.

A February 1996 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
35
30
LEFT
5
5
5
20
20

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 21.25 decibels for the right ear and 12.5 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The summary indicated normal 
hearing with a mild sensorineural loss at 3000-6000 Hertz on 
the right, excellent speech discrimination with negative 
rollover bilaterally, and Type A tympanograms.

A February 1996 VA mental disorders examination report 
contains notation that a "minimal C-file was available, 
including [SMR's], and was reviewed."  During that 
examination the veteran reported no illegal drug use during 
any period up to the date of the examination.  He also 
reported that his particular battery was under enemy fire on 
several occasions, but suffered no casualties, although his 
artillery unit suffered one casualty from friendly fire.  He 
also reported seeing a puff of white smoke overhead his unit, 
and of his unit quickly moving away, but he reported no 
obvious effects on either the veteran or any of his comrades.  
He also reported that, while he spent several days near the 
burning Burgan Oil Fields, neither he nor any of his comrades 
suffered any obvious respiratory effects.

The veteran also reported drinking alcohol "fairly heavily" 
during his active duty service, and experiencing some 
blackouts.  He also reported working for approximately two 
years as an automobile repossesser, completing two semesters 
of college in 1995, although failing in two courses, and 
studying "several nights a week."  He reported he returned 
to live with his parents some four months previously, and had 
been unsuccessfully seeking employment since that time.  He 
also reported drinking alcohol "to intoxication" every 
weekend since leaving college in 1995.

The examiner indicated that the veteran's complaints about 
his memory were "rather vague" and were about forgetting a 
portion of the reason for an errand.  He reported his uses a 
notebook to help him remember things.  He also reported that 
his sleep was unremarkable, with no nightmares, and that he 
can arise in the early morning if he had an appointment.  

He denied hypervigilance and an excess startle response to 
sudden noise or being approached from behind.  He also 
reported that he "continues" to hunt deer.

The diagnoses were: (1) no general medical disorder, no gross 
evidence of organicity or brain syndrome, and no indication 
of PTSD; (2) the veteran's short-term memory appeared 
unremarkable; (3) a history of some combativeness and 
frequent fistfights during the previous year or two, when 
intoxicated; and (4) alcohol abuse during service and 
continuation afterwards.  The examiner indicated that another 
psychologist also tested the veteran's memory, and found it 
to be "well within the normal range, ... suggesting that there 
is no gross organicity."

A February 1996 VA general medical examination report 
contains the veteran's reported history of three jobs since 
his discharge, and that he "had to be reduced to light duty 
from his most recent job because of arthritis in his hands, 
and particularly in his right fifth digit."  He also 
reported that "[h]e was allowed the light duty for three 
weeks and then was required to return to his former job of 
threading plywood, which involved turning large sheets of 
plywood."  The examiner indicated that the veteran reported 
that he "felt that he could no longer do the job and 
terminated it."  (emphasis added).

The veteran also reported that he always had to wear ear 
plugs during artillery school and during the subsequent six 
month period, but that he slept within 50 yards of the firing 
activity, and didn't wear his ear plugs at those times.  The 
veteran also reported memory problems, which he did not 
relate "directly" to his military experience, some anxiety 
regarding his general health and economic circumstances, no 
symptoms suggesting psychoses, and no depression or suicidal 
ideation.

While the veteran reported a past history of swollen joints 
and joint pain, and the diagnosis of arthritis of multiple 
joints, he also reported that this had gradually resolved, 
with no apparent current disability.  The examiner indicated 
that X-rays from October through December of 1995 had shown 
"some questionable soft tissue swelling in the proximal 
interphalangeal joint of the left index and middle fingers.  

The examiner noted that the veteran also reported a fracture 
of the right forearm sustained in childhood.

The examiner indicated that the veteran reported that his 
health had been quite good, other than the above reports, and 
that "[h]e has been an active and avid participant in 
physical conditioning, which his musculature portrays."  
(emphasis added).  The veteran also reported hay fever as a 
child, with complete resolution of those symptoms, a chronic 
rash of the forearms for seven or eight months, which 
"resolved several months ago without particular treatment."

The veteran repeated his then current history of drinking 
beer to excess on weekends, and reported trying marijuana 
experimentally, but not other drugs.

Examination of the veteran's skin revealed only tattoos.

The pertinent diagnoses were: (1) chronic fatigue, rule out 
infectious mononucleosis; (2) bilateral hearing disability, 
worse on left, which seems clearly related to exposure to 
percussion noise in the military; (3) elevation of direct and 
total bilirubin (consider familial, chronic idiopathic 
jaundice or Dubin-Johnson syndrome (Gilbert syndrome involves 
indirect bilirubin elevation)), and rule out chronic 
hepatitis; (4) recent apparent generalized arthritis 
condition, apparently resolved (may have been fibromyalgia or 
other collagen disease, in remission); and (5) apparent 
hypoglycemia, possibly related to abnormal liver function.

A March 1996 VA ear and audiological examination report 
contains the veteran's report of being "in good general 
health, with no history of serious illness or ongoing medical 
problems," and then taking no regular medications.  
(emphasis added).  The examiner indicated that no active ear 
disease was found, and no infectious disease of the middle or 
inner ear was found.  The pertinent diagnosis was 
sensorineural hearing loss, right ear, mild.


A March 1996 VA neuropsychological screening report contains 
the examiner's statement that the screening was to assist 
with the veteran's VA examinations.  The examiner indicated 
that the question presented was whether the veteran exhibited 
evidence of organic brain impairment with regard to his 
memory loss.  The examiner noted the different tests which he 
administered to the veteran, and the veteran's reported 
history.

After the testing the examiner indicated that, taken 
together, the test results suggested that the veteran was of 
average intelligence and had some memory problems.  He 
stated, however, that there was no clear evidence of disease 
or trauma to explain any memory problems.  He indicated that 
"[o]ne might suspect that the veteran's excessive drinking 
[was] the cause," but that the test results indicated 
otherwise.  He indicated that "[i]t was more likely [that 
the memory problems were] more likely the result of an 
anxiety problem or emotional conflict.  Given his 
participation in the Gulf War, events in that conflict may be 
causally involved in the veteran's memory problems."

A March 1996 letter from one of the veteran's former 
employers indicates that the veteran filed a claim for 
workers' compensation in January of that year for 
"generalized bilateral swelling and aching involving [his] 
hands, elbows and shoulders," and that "[m]edical 
investigation conducted reveals that these symptoms pre-dated 
your employment with [sic] and are, therefore, considered 
related to a pre-existing condition."

The letter continued with the statement that "[m]edical 
evaluation has not resulted in a definitive diagnosis for 
these generalized symptoms, and there is no evidence to 
substantiate that your work activities have contributed to 
worsening this condition, however diagnosed.  Additionally, 
there has been no claim made for any medical treatment needs 
or disability associated with the condition."  (emphasis 
added).  The letter then indicated that the company "must 
respectfully deny responsibility for your bilateral upper 
extremity condition as compensably related to your employment 
...."

In a May 1996 supplemental statement of the case (SSOC) the 
RO again denied service connection for bilateral hearing 
loss.

In June 1996 the veteran perfected his appeal of the issues 
contained in the May 1995 RO decision.

A June 1996 statement from the veteran contains his reports 
of not having been treated in service for any of the 
conditions for which he sought service connection.  This 
statement also indicated that the veteran had lost two jobs 
due to joint pain and swelling in his hands, wrists, elbows 
and shoulders, and that he was easily fatigued.

A June 1996 statement from a Licensed Acupuncturist and 
Doctor of Oriental Medicine contains his opinion that "[d]ue 
to the highly unusual presentation of symptoms I believe [the 
veteran] was likely brought into contact with unknown and 
unspecified chemical agents that have upset his physiology."

On July 29, 1996 the veteran filed a claim for a TDIU.

In a July 1996 statement the veteran indicated that he began 
work with his then current employer in June 1996, but that 
the powder coating used there in his work was "still 
affecting my lungs."

A July 1996 statement from one of the veteran's previous 
employers indicates that the veteran quit that job because he 
told the employer that "he could no longer do this job 
because of joint pain and because of frequent breaking out of 
rashes, which I did observe on different occasions."

A September 1996 statement from another of the veteran's 
employers indicates that he was employed from October 1995 to 
January 1996, missed only one day of work during that time, 
and "left for other employment."  (emphasis added).


An August 1997 VA orthopedic examination report contains the 
veteran's reports of not then working, being right-handed, 
having the onset of his musculoskeletal symptoms "about one 
year after [his] military [service]," and taking only "some 
aspirin for [his] symptoms at times," and not "being 
treated by anyone for anything in the past year."  (emphasis 
added).  The examiner indicated that the claims file was 
reviewed.

Upon physical examination the veteran was found to be "trim 
and healthy in appearance.  Muscle condition is average for 
his size and age."  (emphasis added).  Bilateral shoulder 
range of motion, including rotator cuff, was found to be 
normal, and was noted to be nontender.  Bilateral elbow range 
of motion was found to be normal, with tender ulnar nerve in 
the right, but otherwise totally nontender.  Bilateral wrist 
range or motion was found to be normal, with no pain, 
tenderness, redness or swelling.  Other than the right 5th 
finger, which has been service-connected, the bilateral hands 
had full extension and flexion, full flexion and opposition 
of both thumbs, and had no redness or swelling.

The assessments were: (1) chronic bilateral shoulder 
trapezius muscle strain; (2) chronic bilateral shoulder joint 
tendonitis (degenerative status by VA X-ray); (3) chronic 
bilateral elbow synovitis plus some ulnar nerve irritation 
(degenerative status by VA X-ray); (4) moderate bilateral 
wrist synovitis (degenerative status by VA X-ray); (5) 
chronic bilateral hand synovitis (degenerative status by VA 
X-ray); (6) moderate middle finger metacarpal tendonitis; (7) 
chronic, mild, non-specific multiple joint synovitis.  The 
examiner stated that he doubted "if there is any systemic 
inflammatory synovitis or arthritis."

An August 1997 VA X-ray report of the bilateral hands 
contains an impression of negative bilateral hands.

An August 1997 VA X-ray report of the bilateral elbows 
contains an impression of negative bilateral elbows.

An August 1997 VA X-ray report of the bilateral shoulders 
contains an impression of negative bilateral shoulders.

During an August 1997 VA neurology examination the veteran 
was described as "a well-developed, well-nourished male in 
no acute distress."  (emphasis added).  Upon physical 
examination the veteran's chest was noted to be clear, and no 
murmurs were heard.  No pertinent diagnosis was rendered.

An August 1997 VA psychiatric examination report contains the 
examiner's statement that he reviewed the veteran's claims 
file.  The examiner indicated that the veteran reported that 
he had "not worked outside the family since the [February 
1996 VA psychiatric] examination.  He is currently aiding his 
father in roofing a house.  It will be remembered that the 
veteran has had complaints of arthritic pains in the hands, 
wrists, and elbows, as well as the shoulders and the hips and 
knees."  (emphasis added).

The examiner also indicated that the veteran reported that 
"[h]e had his last drink some eight months ago and states 
that he finds his memory and general mental functioning 
improved substantially since that time.  ....  Today the 
veteran makes no complaints concerning memory or 
concentration."  (emphasis added).  The examiner also 
indicated that "the veteran does not complain of any 
excessive fatigue today and declares that his energy is quite 
adequate."  (emphasis added).

The examiner also indicated that "the veteran believes ... 
that any pursuit of money or possessions is both unimportant 
and distracting."  (emphasis added).  The examiner also 
indicated that "[the veteran's] mother informed me that the 
veteran has not given away his jeep or his boat."  (emphasis 
added).

The examiner also indicated that the veteran was irritated 
"that VA physicians had neither cured nor explained his 
arthritic pain and his frequent occipital headaches," which 
failure, according to the examiner, was viewed by the veteran 
as "deliberate and willful."  

The examiner then noted that "Domiciliary records indicate 
that the veteran has not had contact with the general medical 
clinic at the Domiciliary in the past year," nor any "known 
counseling or psychological treatment."  (emphasis added).  
The examiner also noted that "[t]he veteran fears and 
disbelieves in the use of any medication."  (emphasis 
added).

The examiner's observation of the veteran indicated that his 
"postures, movements, and complexion suggest good health 
insofar as this is overtly reflected. ... [The veteran] shows 
no tremor, fidgeting, shuffling, sweating, respiratory 
irregularity, sighing, no[r] any other evidence of anxiety or 
discomfort.  There is no general physical acceleration or 
retardation.  (emphasis added).

The examiner also indicated that "[t]he veteran's hands 
today (in contrast to February 1996) are of unremarkable 
coloration.  (emphasis added).  The examiner also indicated 
that "[t]he veteran's memory for personal events is 
unremarkable today. ... The veteran focuses quite well on 
topics and issues, maintaining attention and concentration 
without apparent effort.  (emphasis added).

After the administration of psychological testing the 
examiner indicated that the test showed that " ... repression 
and denial are predicted (giving some potential for 
conversion reaction and somatization).  (emphasis added).

The diagnoses were: (1) schizoid personality disorder, 
atypical, and increasingly emergent; (2) alcohol abuse, in 
early full remission for eight months, per the veteran; (3) 
no obvious mental disorder clearly related to chemical 
exposure in the Persian Gulf.

A September 1997 Pulmonary Function Test (PFT) contains an 
interpretation of mild obstructive lung defect.  FEV-1 
changed by 8 percent.  FEF 25-75 changed by 30 percent.  This 
is interpreted as a mild response to bronchodilator.





A September 1997 VA respiratory examination report contains 
the veteran's complaint, originating some three to four 
months previously, of becoming short of breath and fatigued 
after exercise.  He reported that these symptoms lasted only 
about one month, and then resolved, with no further 
complaints of shortness of breath.

As to his claimed skin rashes, the veteran reported that they 
began about one year after his return from the Persian Gulf, 
and occur on and off.  He reported he has received no 
treatment for these rashes.

Upon physical examination "a few, small, nearly healed, 
ulcerated areas" were found on the dorsal surface of his 
hands.  (emphasis added).  No vesicles were found during the 
examination.  

The examiner indicated that the skin was cyanotic (dark 
bluish or purplish color) from the wrist to the fingertips 
with good capillary refill.  No visible rash was found on the 
veteran's arms or head.  Mild cyanosis of the toes and 
ventral surface of the feet was found, but no edema in either 
the hands of feet was found.

The examiner indicated that a chest X-ray was normal that the 
veteran's lungs were found to be clear.

The pertinent impressions were: (1) shortness of breath, 
etiology unknown, "not presently a problem" (emphasis 
added); (2) recurring skin rash, hands and arms, of unknown 
etiology.

A January 1998 letter from the veteran's acupuncturist, a 
Licensed Acupuncturist and Doctor of Oriental Medicine, in 
connection with his application for Social Security 
disability benefits, contains his statement that the veteran 
was first treated by the Acupuncturist in June 1996, for 
symptoms of:

a serious lack of energy, colitis and an 
extremely unusual arthritic-like swelling 
and blistering on his hands that get 
triggered by contact with numerous common 
substances (wood, chemicals) or 
alternately, by use.  In my eighteen 
years of clinical practice I have never 
seen such an unusual set of conditions 
occurring in what otherwise appears to be 
a healthy young man.  I am personally 
convinced that [the veteran] came in 
contact with something that has proved to 
be very disruptive his normal bodily 
processes.  Unfortunately, except for his 
elevated liver enzymes there are few 
objective findings to substantiate these 
phenomenon.

An April 1998 private psychiatric evaluation report contains 
the veteran's reports of hallucinations and hearing voices.  
Upon mental status examination the examiner indicated that 
the veteran's short term memory was within normal limits, and 
that he did not believe that the veteran had an organic brain 
syndrome characterized by memory deficit.  No evidence of any 
studies or testing of the veteran was noted, nor any review 
of any of the veteran's medical records.

The diagnoses were: (Axis I) major depressive episode with 
psychotic features; (Axis II) no diagnosis; (Axis III) no 
diagnosis (the veteran was noted to have problems suggestive 
to him of a Gulf War Syndrome); (Axis IV) severity of 
psychosocial stressors - unable to get his life together at 
the service - severe; (Axis V) Global Assessment of 
Functioning (GAF) currently 40.

A May 1998 statement from the veteran's mother contains her 
review of some of the evidence of record, her first person 
observations of the veteran's various symptoms, and her 
opinion that all the veteran's mental and medical problems 
relate to his service in the Persian Gulf.

In the veteran's May 1998 NOD with the January 1998 RO 
decision he relates all his mental and medical problems with 
his service in the Persian Gulf.

A May 1998 private psychological evaluation report of the 
veteran, in conjunction with his application for Social 
Security disability benefits, contains notations that the 
veteran had been administered a battery of psychological 
tests.  The examiner indicated that "[i]nformation was 
gained solely through interview with [the veteran]."  
(emphasis added).  The examiner indicated that the results of 
MMPI-2 (Minnesota Multiphasic Personality Inventory) testing 
"suggest significant symptom exaggeration."  The examiner 
indicated that, given the veteran's "apparent reported 
exposure to chemical agents while in the Persian Gulf, a 
conservative diagnosis of psychotic disorder [not otherwise 
specified] would appear to be ... appropriate.  That is because 
it is not clear to what degree possible external agents may 
be contributing to the veteran's present psychiatric 
status."

The examiner also noted that "a conservative diagnosis of 
Depressive Disorder [not otherwise specified] would appear to 
be appropriate."  The examiner indicated that the veteran 
was "presenting with severe impairment in memory.  
Underlying etiology is not clear, however rule out diagnosis 
would include contributions of apparent chemical exposure 
while in the Persian Gulf."  The examiner indicated, 
however, that "should [the veteran] demonstrate good 
response to antipsychotic medication, then follow-up 
evaluation of his neurocognitive function may be appropriate 
in order to determine associated improvement in cognitive 
status."

The diagnoses were: (Axis I) psychotic disorder not otherwise 
specified (rule out contribution of medical factors, should 
this be done, probable diagnosis of schizophrenia - paranoid 
type), cognitive disorder not otherwise specified (impaired 
visual and verbal learning of memory, impaired reasoning and 
judgment), and depressive disorder not otherwise specified; 
(Axis II) deferred; (Axis III) report of exposure to chemical 
agents in Persian Gulf, perceived decreased energy, 
appearance of blistering rashes, shortness of breath, joint 
problems - inflammation in hands and elbows, mouth sores, 
diarrhea and headache; (Axis IV) unemployment, lack of 
financial support, distress with parents; (Axis V) GAF 40-45 
(current).

An addendum to the above report, which contains information 
that two other psychological reports, one from a private 
physician treating the veteran and one from the VA 
Domiciliary, had been received and reviewed, contains 
notations that the examiner felt that there were two 
"disparate" ways to view newly received information.  One 
way was in the context of progression of symptoms, and the 
other was to assume that the veteran "was either faking or 
significantly exaggerating his condition."  The examiner 
concluded, however, that "it is not possible to conclude 
that [the veteran] is feigning his impairment," and that he 
thought "it would be premature to assume that [the veteran] 
is malingering."

A June 1998 private psychiatric follow-up report contains the 
veteran's report, for the first time, of having 
hallucinations and hearing voices.  The physician indicated 
that he thought "a case [could] be made for [PTSD]," but 
that his original impression of severe major depressive 
episode with psychotic features was appropriate.

During a June 1998 private psychiatric evaluation the veteran 
reported hearing voices for the previous two years, and again 
reported that he had given away "all of his possessions."  
(emphasis added).  The veteran also reported that he knew 
"for a fact that chemical weapons were used" during the 
Persian Gulf War.  (emphasis added).  The veteran also 
reported for the first time that, subsequent to his active 
duty service, he used not only marijuana, but also 
methamphetamines, cocaine, LSD and mushrooms, up until about 
the previous year.

No testing of the veteran was noted in this report, and there 
is no evidence that the examiner reviewed either the claims 
file or any other medical evidence.  The diagnoses were (Axis 
I) psychosis not otherwise specified, and PTSD.  No other 
Axes were shown in this report.  The examiner indicated that 
"[i]t appears that [the veteran] has [PTSD] related to his 
experiences in the Marines in the Persian Gulf War."

A June 1998 VA primary care medical report appears to be the 
first evidence of VA medical treatment since the veteran's 
discharge from active duty.

Two July 1998 VA psychiatric treatment reports appear to be 
the first evidence of VA psychiatric treatment since the 
veteran's discharge from active duty service.

An August 1998 Notice of Award letter from the Social 
Security Administration contains information that the veteran 
had been awarded disability benefits from January 1998.

A September 1998 RO decision corrects a grant of service 
connection to show that residuals of a right 5th finger 
(rather than 4th) fracture should have been granted.

A September 1998 SOC contains notations that service 
connection for bilateral shoulder, bilateral elbow, bilateral 
wrist and bilateral hand disabilities had been denied, along 
with service connection for a schizoid personality disorder 
(to include memory loss, depression and fatigue), shortness 
of breath, a skin rash, headaches, gastrointestinal 
disorders, and mouth sores.

An October 1998 statement from the veteran essentially 
repeats previous statements.

In November 1998 the veteran perfected his appeal of the 
issues denied by the RO in January 1998.

A January 1999 VA hospitalization report contains notations 
that the veteran was hospitalized for four days.  The 
pertinent discharge diagnoses were:  (1) influenza syndrome 
with rash and myalgia (the reason for the hospitalization), 
acute and resolved; (2) auditory hallucinations, probable 
schizophrenia; (3) memory difficulty since the Gulf War 
consistent with a combined neuropsychiatric/somatic Gulf War 
syndrome.  The report also contained notations that the 
veteran had a diffuse rash upon admission, which resolved 
within 48 hours.  The veteran's lungs were also noted to be 
clear.

The veteran reported that he had heard voices since 1992, 
during the Gulf War.


A January 1999 hospitalization progress note indicates that 
the veteran denied being short of breath.

A January 1999 VA chest X-ray report contains impressions of 
old granulomatous calcifications noted as an incidental 
finding, and otherwise within normal limits.

An April 1999 SSOC again denied all issues shown in the 
January 1998 RO decision.

During the veteran's April 2000 personal hearing at the RO he 
testified as to his bilateral hearing loss claim that: he 
received artillery training after basic infantry training; he 
was issued hearing protection, but did not wear this; he was 
around "a lot" of artillery firing while in the Persian 
Gulf; he did not wear hearing protection in the Gulf; and his 
military occupation specialty was Field Artillery Fire 
Direction Controlman.

During the veteran's April 2000 personal hearing at the RO he 
testified as to his multiple joint claim that: his hands are 
affected equally; and the problems began while he was in the 
Gulf.

During the veteran's April 2000 personal hearing at the RO he 
testified as to his shortness of breath claim that he 
breathed fumes from oil fires for two to three days.

During the veteran's April 2000 personal hearing at the RO he 
testified as to his skin rashes claim that: he doesn't 
remember when the rashes started; he has continuous rashes in 
his groin area and buttocks; physicians have told him it was 
jock itch; he was given ointments, which were not affective; 
and he doesn't remember if he ever went to sick call for 
rashes.


During the veteran's April 2000 personal hearing at the RO he 
testified as to his memory loss claim that: the memory losses 
are constant; he loses track of directions; he drives only 
occasionally, and only several blocks; he once had to have 
someone draw directions so he could get out of a parking lot; 
he doesn't remember where the parking lot was; his usual day 
is comprised of sitting on his parents' porch and spending a 
lot of time in his bedroom; he had been on his own for a long 
time, but now has to live with his parents; he was "in the 
field" in the Persian Gulf, on the Saudi-Kuwait border; and 
he slept in the open while there, in a sleeping bag.

During the veteran's April 2000 personal hearing at the RO he 
testified as to his schizophrenia claim that: one of his 
friends, a lance corporal whom he named, was killed by 
friendly fire during Desert Shield; his artillery unit was 
fired on by Iraqis prior to Desert Storm; his unit was part 
of Task Force Ripper during Desert Storm, moving through 
Kuwait; and that what he thought was a chemical shell burst 
above his position in the middle of Kuwait.

During his April 2000 personal hearing at the RO the 
veteran's sister testified that: she was a certified 
Emergency Room Technician (EMT) when she shared an apartment 
with her brother; she also was a volunteer with a local 
search and rescue team; she is now a supervising 
criminologist with the county's crime laboratory, and is 
finishing the requirements for a Masters Degree in molecular 
genetics; her brother lived with her from about June 1992 to 
August 1993; her brother had symptoms of fatigue and joint 
pains, including grip problems, while living with her; her 
brother was not able to maintain a job with a gym due to his 
multiple joint pain; the veteran moved out of their apartment 
in 1993; her brother then lived within a couple of miles of 
her; she still saw her brother on a regular basis; her 
brother also lived with a girlfriend for about 6 months; her 
brother moved to Reno, Nevada in May or June 1994; her 
brother sleeps in an empty bedroom on a sleeping bag with no 
pillow; her brother spends a lot of time in his bedroom, not 
going anywhere or doing anything; her brother cannot stand to 
be around anyone; she noticed the veteran's memory problems; 
her brother has to keep a written list of things he needs to 
do; her brother cannot even fill a pitcher with water; and 
that her brother cannot do the things that most people take 
for granted.


The veteran's sister also testified that her brother had 
nightmares on two nights while living with her; her brother 
would sweat and shake after these nightmares; her brother is 
very security conscious; her brother shaved his head because 
of his skin rash; her brother began having skin rashes when 
he lived with her; the rashes began as blisters on the backs 
of his hands and pretty much spread all over his body; and 
her brother moved back in with her in September 1995.

During his April 2000 personal hearing at the RO the 
veteran's mother testified that: the veteran lost weight 
after service; the veteran is always sick; the veteran drinks 
only water; the veteran became violent once at home; the 
first indication of his problems was that he was more 
"reserved"; the veteran won't go to bed until his father 
checks his room; the veteran is constantly nervous, agitated 
and shakes; the veteran is like that "all the time"; the 
veteran has even more severe symptoms around strangers; the 
veteran began getting tattoos after his discharge; the 
veteran's tattoos represent the pain that he's gone through; 
the veteran's "tears" tattoos represent "what he has put 
[his family] through"; and the veteran's "voices" told him 
to get tattoos because "they give strength."

During his April 2000 personal hearing at the RO the 
veteran's father testified that: the veteran owns only "the 
clothes on his back"; the veteran has no friends; the 
veteran is totally dependent upon his mother; and the veteran 
even has to have someone put microwave food in the microwave 
and set the timer so that all he has to do is push one button 
to cook.

The veteran's sister also submitted photographs of the 
veteran prior to his Persian Gulf service and a log book of 
his various symptoms since his discharge, during the personal 
hearing.

During a May 2000 VA PTSD examination the veteran reported 
that he began using alcohol as a teenager.  

The examiner indicated that, due to the veteran's alcohol and 
drug abuse, he now appears to have developed enough symptoms 
to create what appears to be a substance-induced persistent 
dementia, with memory impairment and an inability to learn or 
recall information, and disturbances in executive 
functioning.

The diagnoses were: (Axis I) substance-induced persistent 
dementia, with memory impairment and inability to learn or 
recall information - disturbances in executive functioning - 
psychosis, not otherwise specified, related to chemicals in 
Kuwait and even later on, especially probably the LSD - PTSD, 
intrusive memories and nightmares; (Axis II) unable to 
examine due to the veteran's dementia and psychosis, probably 
mixed; (Axis III) possible exposure to chemicals in the 
Persian Gulf, as per statements - multiple somatic problems 
and possible somatic delusions; (Axis IV) stressors - lives 
with his parents - stress at home - limited income; (Axis V) 
the veteran is certainly totally disabled and unemployable - 
GAF is about 30 - the veteran is incompetent.

He examiner indicated that the veteran's GAF for psychosis 
was about 25, for dementia was also about 25, for PTSD was 
about 45, for a combined GAF score of 25-30.

During the veteran's May 2000 VA chronic fatigue syndrome 
examination he reported that his fatigue had progressed to 
where "it lasts longer than 24 hours and may be present most 
of the time and only off for several hours at a time."  The 
veteran also reported that he currently exercises 15-20 
minutes daily, and demonstrated for the examiner what 
appeared to be isometric exercises, which he reported he 
could tolerate and which did not fatigue him.  The examiner 
indicated that he had reviewed the claims file.

The pertinent diagnoses were: (1) chronic fatigue syndrome; 
(2) mild chronic obstructive pulmonary disease; (3) skin 
rash, probably secondary to heat rash - no evidence on this 
examination; and (4) history of heavy use of street drugs and 
alcohol.

January through May 2000 private psychiatric consultation 
reports contain the veteran's reports of symptoms.  His 
counselor submitted a statement that he believed the veteran 
to be evidencing organic brain deterioration, "perhaps 
secondary to toxic exposure in the Gulf."  The counselor 
suggested a neurologic examination to determine if that was 
true.  (The Board notes that, since the counselor did not 
have the veteran's medical records, he did not know that this 
testing had been done previously, and had revealed no organic 
brain deterioration secondary to toxic exposure in the Gulf.)

A May 2000 VA PFT contains an interpretation of minimal 
obstructive lung defect.  The airway obstruction was 
confirmed by the decrease in flow rate at peak flow and flow 
at 50 percent and 75 percent of the flow volume curve.  
Diffusion capacity was within normal limits.  FEF 25-75 was 
changed by 12 percent, which was interpreted as an 
insignificant response to bronchodilator.

A July 2000 VA neuropsychiatric examination report contains 
the following diagnoses: (Axis I) chronic paranoid 
schizophrenia and poly-substance abuse, apparently in 
remission (and hypothesized to be a method of control of 
psychosis); (Axis II) none identified; (Axis III) not a 
subject of this examination; (Axis IV) severe; (Axis V) GAF 
35.

An August 2000 VA psychiatric report contains the physician's 
statement that the veteran was currently certainly psychotic, 
but that he could only guess as to whether the psychosis was 
drug induced or due to the veteran's schizophrenia.  The 
remaining portion of the report is confusing, as it shows 
diagnoses of schizophrenia and psychosis, but then states 
that PTSD is the diagnosis.

A July 2001 SSOC contains notations that service connection 
for schizophrenia, a drug induced psychosis, memory loss, a 
depressive disorder, bilateral hearing loss, chronic fatigue 
syndrome (CFS), chronic obstructive pulmonary disease (COPD), 
a skin or heat rash, chronic muscular strain with tendonitis, 
bilateral shoulders, chronic synovitis with ulnar nerve 
irritation, bilateral elbows, moderate synovitis, bilateral 
wrists, and chronic synovitis, bilateral hands, had been 
denied.

A July 2001 RO decision contains notations that service 
connection for PTSD, bilateral tinnitus, aphthous ulcers of 
the tongue, irritable bowel syndrome with gastric pain and 
anorexia, and muscle contraction headaches were granted, 
along with a TDIU and Dependent's Educational Assistance.  
Service connection for coccidioidomycosis was denied.  There 
is no NOD or substantive appeal of record as to either the 
assigned rating or effective dates of the granted claims, nor 
as to the denial of service connection for 
coccidioidomycosis.  Thus, those issues are not before the 
Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; Marsh v. 
West, 11 Vet. App. 468, 470 (1998); Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997); Garlejo v. Brown, 10 Vet. 
App. 229, 232 (1997).

Another July 2001 RO decision contains notations that the 
veteran had been found to be not competent to handle 
disbursement of funds.


Criteria

Initially, the Board notes that 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 have been amended since the veteran filed 
his initial claims in July 1994 and October 1995. Where the 
law or regulations change while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The revisions made to 
38 U.S.C.A. § 1117 by the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), and 38 C.F.R. § 3.317 by 60 Fed. Reg. 6665 (1995), 62 
Fed. Reg. 23138, 23139 (1997) (as confirmed at 63 Fed. Reg. 
11122 (1998)), and 66 Fed. Reg. 56614, 56615 (2001), do not 
materially change or affect the criteria for adjudicating the 
veteran's claims under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, and the veteran is not prejudiced by the Board's 
adjudication of those claims without first remanding the 
claims for RO initial consideration under Karnas.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); Curry v. Brown, 7 
Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. App. 384, 
393-395 (1993).

38 U.S.C.A. § 1117 (West Supp. 2001) provides that VA may pay 
compensation to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).  For purposes of this subsection, the 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) An undiagnosed 
illness.  (B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  (C) Any diagnosed illness that the 
Secretary determines warrants a presumption of service-
connection.

The implementing regulation for 38 U.S.C.A. § 1117, 38 C.F.R. 
§ 3.317, provides that, except as provided in 38 C.F.R. 
§ 3.317(c), VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  



Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R., Part 4, for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c)(1)(2)(3).

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(1)(2).

For purposes of 38 U.S.C.A. § 1118, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an undiagnosed illness 
shall be presumed to have been exposed by reason of such 
service to the agent, hazard, or medicine or vaccine 
associated with the illness in the regulations prescribed 
under this section unless there is conclusive evidence to 
establish that the veteran was not exposed to the agent, 
hazard, or medicine or vaccine by reason of such service.  
38 U.S.C.A. § 1118(a)(3).

The Board notes that, while General Counsel Opinion 
VAOPGCPREC 4-99 (May 1999), which defined the requirements 
for a well grounded claim under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, was withdrawn in November 2000, due to the 
elimination of the requirement for the submission of a well-
grounded claim (as found in the former 38 U.S.C.A. § 5107(a) 
(West 1991)) by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), the United States 
Court of Appeals for Veterans Claims (CAVC), in Neumann v. 
West, 14 Vet. App. 12 (2000), adopted the first, second and 
third requirements of that opinion as valid interpretations 
of the statute and regulation.  Neumann, 14 Vet. App. at 21-
22.

Also, while the CAVC discussed the requirements in terms of a 
well grounded claim, the Board notes that the requirements 
for a grant of service connection are identical in every 
respect.  Thus, they remain applicable to the veteran's 
claims.

Accordingly, in order to obtain a grant of service connection 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
veteran needs to present some evidence (1) that he or she is 
"a Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a); Neumann, at 23.  

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. 
§ 3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. § 3.317(a)(2); Neumann, at 22.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

The type of evidence necessary to grant service connection, 
as to elements two and four, may depend upon the nature and 
circumstances of the particular claim.  The second element 
may be established by lay evidence if the claimed signs or 
symptoms, or the claimed indications, respectively, are of a 
type which would ordinarily be susceptible to identification 
by lay persons.  

If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to grant a claim.  Also with respect to the 
second element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, if the testimony relates to nonmedical indicators 
of disability within the veteran's competence and the 
indicators are capable of verification from objective 
sources.  With respect to the fourth element, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  Neumann, at 21-23.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition, certain chronic diseases, such as a psychosis 
and a hearing loss, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The CAVC has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  

The CAVC has ruled that the chronicity provision of 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the CAVC's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted or reopened on the 
basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.


Where there is no medical evidence of a causal nexus, and a 
condition is not chronic, continuity of symptomatology may be 
shown by medical evidence or lay testimony.  See 38 C.F.R. 
§ 3.303(b); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order for service connection for an injury to be granted, 
the facts of a case must establish that a veteran was injured 
while he or she was "in the active military, naval or air 
service."  38 U.S.C.A. § 1131 (West 1991).  "In the active 
military, naval or air service" is defined as including 
"any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).


Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  

For veterans of wartime service and for peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  Due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  

The determination of whether a preexisting disability was 
aggravated by service is a question of fact.  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Davis (John F.) v. Principi, 276 
F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 1 Vet. App. at 296-
97.

The U. S. Court of Appeals for the Federal Circuit (CAFC) has 
held that section 3.306(b)(2) provides only a rebuttable 
presumption of aggravation, and does not irrebuttably 
establish service connection, or even aggravation, for non-
combat veterans.  See Jenson v. Brown, 19 F.3d 1413, 1416-
1417 (Fed. Cir. 1994).  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war, however, will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  

Under the plain language of this provision, aggravation may 
be established both by "symptoms indicative of a temporary 
increase in the severity of a preexisting condition as well 
as those indicative of a more permanent change in 
condition."  Jenson, 19 F.3d at 1416; Davis (John F.), 276 
F.3d at 1346.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132.  The presumption of sound condition 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  


This presumption exists only when there has been an induction 
examination in which the later-complained-of disability was 
not detected.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The presumption of soundness is inapplicable, however, where 
the determinative issue is not inservice incurrence of an 
injury or disease, but a causal relationship between that 
injury or disease and the veteran's current disability.  Winn 
v. Brown, 8 Vet. App. 510 (1996).

In addition, a preexisting disability which is aggravated by 
a service-connected disease or injury in the line of duty 
shall be service connected.  38 U.S.C.A. §§ 1110, 1131.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).  In secondary service connection cases VA medical 
examinations must consider both onset as well as aggravation 
theories of increased disability.  Allen, 7 Vet. App. at 449-
50.

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

38 U.S.C.A. § 5107(b) (West 2002) provides that VA shall 
consider all information and lay and medical evidence of 
record in a case before VA with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.

The recently enacted 38 U.S.C.A. § 5107(b) "restates without 
any substantive change the requirements in existing law" 
with respect to the benefit-of-the-doubt doctrine.  (Citation 
omitted.); Dela Cruz v. Principi, 15 Vet. App.  149 (2001) 
(new §5107(b) does not mandate a discussion of all lay 
evidence by the Board).

The determination as to whether there is an "approximate 
balance" of positive and negative evidence is "necessarily 
more qualitative than quantitative."  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Section 5107 expressly provides that the benefit of the doubt 
rule must be applied only when the evidence is in relative 
equipoise.  Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert, 1 Vet. 
App. at 53-56.  A properly supported and reasoned conclusion 
that a fair preponderance of the evidence is against the 
claim necessarily precludes the possibility of the evidence 
also being in an "approximate balance."  See Bucklinger v. 
Brown, 5 Vet. App. 435, 439 (1993).

The Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

38 C.F.R. § 3.303(a) does not require that the RO or the 
Board give detailed explanations as to why they are relying 
or rejecting each piece of evidence in making a 
determination.  See Gonzales (Richard) v. West, 218 F.3d 
1378, 1381 (Fed. Cir. 2000).  

"Review" has been defined as to re-examine judicially or 
administratively.  (Citation omitted.); Id.  "Review" is 
not synonymous with "analyze and discuss."  Id.  

"Absent specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's [or Board's] 
determination of service connection [or increased rating, 
etc.] must be presumed to have been reviewed by [VA], and no 
further proof of such review is needed."  Id.; Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption."); Medtronic, Inc. v. Daig 
Corp., 789 F.2d 903, 906 (Fed. Cir. 1986) ("We presume that 
a fact finder reviews all the evidence presented unless he 
explicitly expresses otherwise.").  "Specifically, we 
reject the view that all evidence must be discussed."  Id.

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, 10 Vet. 
App. at 140.

The CAVC has held that "[w]hile it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physician's statement."  See Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches... .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions ... [are] within the province of the [BVA as] 
adjudicators ... ."  See Guerrieri, supra.

The veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The duty to assist veterans does not include granting 
benefits that cannot be supported in law by the facts of a 
particular case.  See Meeks v. West, 216 F.3d 1363, 1367 
(Fed. Cir. 2000) (citing Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998)) (discussing the balance struck between 
assisting veterans and protecting the interests of the 
government).

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).

"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  

The public fisc and the taxpayer must be protected from 
unjustified claims."  See Rhodan v. West, 12 Vet. App. 55, 
58 (1998) (Haywood v. West, No. 97-25).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The CAVC has defined a disability, for VA purposes, by use of 
38 U.S.C.A. § 1701(1), which defines a disability as a 
disease, injury, or other physical or mental defect.  In that 
case the CAVC also defined a disability, referring to 
38 U.S.C.A. § 1110, as the impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439,448 (1995).  The VA 
General Counsel, in a precedential opinion, citing Dorland's 
Illustrated Dictionary 385 (26th ed. 1974), indicated the 
term "disease" had been defined as "any deviation from or 
interruption of, the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  See 
VAOPGCPREC 2-93.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no service connection.  See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

38 U.S.C.A. §§ 1110 and 1131, effective for claims filed 
after October 31, 1990, prohibit the payment of compensation 
for any disability that is a result of a veteran's own abuse 
of alcohol or drugs (a "substance-abuse disability").  This 
conduct constitutes willful misconduct.  38 C.F.R. § 3.1(n); 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); VAOPGCPREC 2-
97 (Jan. 16, 1997); VAOPGCPREC 2-98 (Feb. 10, 1998).  

The CAVC has held that 38 C.F.R. § 1110 does not preclude an 
award of secondary service connection for disability due to 
alcohol and drug abuse, but only payment of compensation, see 
Barela v. West, 11 Vet. App. 280, 283 (1998).  Also, 
38 U.S.C.A. § 101(16) (definition of "service-connected") 
and § 105(a) (line of duty and misconduct) preclude direct 
service connection for substance abuse.

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing and must be the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n)(1),( 3); see 
Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).  Proximate 
cause is defined as that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred.  (Citation omitted); Id.; see also Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995) (relying on Black's Law 
Dictionary definition of evidence).  If intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  See 38 C.F.R. 
§3.301(c)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).

The definition of "proximate cause" clearly makes the 
possible existence of an intervening cause a relevant 
inquiry.  (Citation omitted); Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998).  "Evidence" in turn is defined as: 
"All the means by which any alleged matter of fact, the truth 
of which is submitted to investigation, is established or 
disproved."  (Citation omitted); Id.; see also Robinette, 
supra.  In short, evidence is anything that tends to make the 
existence of a relevant fact more or less likely.

VA's Adjudication Procedure Manual provides that 
"[d]eterminations of willful misconduct will depend on the 
facts found.  Exercise care to guard against findings of 
willful misconduct on the basis of inconclusive evidence.  An 
adverse determination requires that there must be excessive 
indulgence as the proximate cause of the disability or death 
in question."  Manual M21-1, Part IV,  11.04(c)(1) (which 
governs willful misconduct determinations in cases involving 
alcohol consumption).  Forshey, supra.  

In addition, Manual M21-1, Part IV,  11.04(c)(2) indicates 
that a laboratory test showing a blood alcohol level of 0.100 
percent or more creates a presumption of intoxication.  Id.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
rehearing en banc denied, 268 F.3d 1340 (2001), the CAFC 
found that 38 U.S.C.A. § 1110 permits a veteran to received 
compensation for an alcohol-abuse or drug-abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability.  According to the Fed. Cir., 
§ 1110 precludes compensation only in two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The CAFC defined "primary" as 
meaning an alcohol abuse disability arising from voluntary 
and will drinking to excess.

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The lack of any evidence of hearing loss disability at 
separation, however, is not fatal to a veteran's claim.  Laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  



The key issues are whether the veteran currently satisfies 
the criteria of 38 C.F.R. § 3.385, and whether there is 
medical evidence linking the current hearing loss disability 
to the veteran's period of active service.  As noted by the 
CAVC:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Audiometric testing measures threshold hearing levels [in 
decibels (dB)] over a range of frequencies [in Hertz (Hz)]; 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
(Citation omitted); Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).




Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas, supra.

The CAFC has recently held that only section 4 of the VCAA, 
which eliminated the well-grounded claim requirement, is to 
be considered retroactive to claims pending at the time of 
the VCAA's enactment.  See Dyment v. Principi, No. 00-7075, 
slip op. at 19-20 (Fed. Cir. April 24, 2002).  

The notice and duty-to-assist provisions of the VCAA are 
applicable only to claims still under consideration by VA at 
the time of the VCAA's enactment and to claims filed after 
the enactment.  Accordingly, as the veteran's claims were 
under consideration by VA at the time of the VCAA's 
enactment, the provisions of the VCAA must be applied to the 
veteran's claims.

This law, among other things, eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.

The evidence of record includes the veteran's service medical 
records, reports of his VA and private examinations, VA and 
private treatment reports, Social Security Administration 
records, VA vocational rehabilitation records and statements 
by the veteran, his parents, sister, friends, former 
employers and his representative.

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the appellant and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.

The Board concludes that the discussions in the rating 
decisions, statements of the case, supplemental statements of 
the case, during his personal hearing and the RO's letters to 
the veteran have informed him and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, such that there has been compliance with 
VA's notification requirements under the VCAA.  More 
specifically, the Board notes that the RO provided the 
criteria under the VCAA to the veteran when it issued its 
July 2001 supplemental statement of the case.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Schizophrenia, to Include a Schizoid Personality Disorder, a 
Drug Induced Psychosis, a Depressive Disorder, Memory Loss 
and Fatigue, to Include Chronic Fatigue Syndrome (CFS)

Initially, the Board notes that the evidence shows that the 
veteran is a Persian Gulf veteran as defined by 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, who served in the Gulf from 
August 1990 to March 1991, and who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317.  That symptomatology, however, has clearly 
been attributed to some or all of the veteran's current 
diagnoses of PTSD, schizophrenia a schizoid personality 
disorder, and a depressive disorder.  The possibility of an 
organic brain disorder has been ruled out by testing of the 
veteran.

Neither schizophrenia, nor a schizoid personality disorder, 
nor a depressive disorder may be service-connected under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as they are all 
known clinical diagnoses.  See 38 C.F.R. § 3.317(a), Neumann, 
at 23.

The Board also notes that service connection for PTSD has 
been granted, and a 70 percent rating has been assigned.

The Board notes that memory loss and fatigue, including CFS, 
have been consistently noted as symptoms of the veteran's 
mental disorders, no matter whether the diagnosis was PTSD, 
schizophrenia, a schizoid personality disorder, or a 
depressive disorder.  Thus, they are all part of the 
veteran's known clinical diagnoses, and may not be service-
connected under 38 U.S.C.A. § 1117 or 38 U.S.C.A. § 3.317.



The Board also notes that there is no evidence in the 
veteran's service medical records of any complaints of, 
findings of, or diagnosis of any mental disorder during the 
veteran's active duty service, including service in the 
Persian Gulf, and that the veteran has himself so stated that 
fact.

No medical evidence has been submitted showing that a 
psychosis was manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

In fact, the first medical evidence of any complaint of 
mental illness appears in two July 1998 psychiatric treatment 
reports, some six years after the veteran's discharge from 
active duty.  Thus, there is no continuity of symptomatology 
from the date of the veteran's discharge.

The Board also notes that the various psychiatric examiners 
all appear to agree that while the veteran is psychotic, it 
is impossible to render a confident specific diagnosis.  
Also, because of the veteran's psychosis and his various 
diagnoses, the examiners and treating physicians have linked 
PTSD, schizophrenia, a schizoid personality disorder, and a 
depressive disorder to the veteran's Persian Gulf service.

Thus, as it appears that the symptoms of the veteran's 
various psychiatric disorders cannot be distinguished, and 
therefore, as all symptoms of all his mental disorders must 
be considered in rating his service-connected PTSD, the Board 
finds that service-connection for schizophrenia and a 
depressive disorder is warranted.

Service-connection is not warranted for a schizoid 
personality disorder, memory loss or for CFS, however, as 
personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes, and memory loss and CFS has been attributed by the 
physicians to the veteran's mental disorders.  See 38 C.F.R. 
§ 3.303(c), 4.9.

Service connection also is not warranted for a drug induced 
psychosis, both because such a diagnosis has not been 
confirmed (see evidence above), and because direct service 
connection for drug or alcohol abuse is prohibited.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.1(n); VAOPGCPREC 2-
97 (Jan. 16, 1997); VAOPGCPREC 2-98 (Feb. 10, 1998); 
Gabrielson, supra; Barela, supra; Forshey, supra; Allen, 
supra; Daniels, supra.


Bilateral Hearing Loss

Initially, the Board notes that a hearing loss is a known 
clinical diagnosis, and thus, cannot be service-connected 
under 38 U.S.C.A. § 1117 and 3.317.

The veteran's SMR's clearly show that the veteran's right ear 
hearing worsened during his active duty service, but that the 
results of inservice audiological testing show that his left 
ear hearing did not.  His right ear hearing loss, however, 
did not meet the requirements to be considered a disability 
for VA purposes under 38 C.F.R. § 3.385, as shown above.

No medical evidence has been introduced indicating the 
manifestation of a bilateral sensorineural hearing loss to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a); 
Opinion of the Under Secretary for Health, Characterization 
of High Frequency Sensorineural Hearing Loss (Oct. 1995).

The most recent audiological evidence, the VA examination of 
February 1986, shows that the bilateral hearing loss also 
does not meet the criteria of 38 C.F.R. § 3.385, as shown 
above.

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Accordingly, the veteran's claim for service connection for a 
bilateral hearing loss must be denied because of the absence 
of legal merit or lack of entitlement under the law.


Bilateral Shoulders Chronic Muscular Strain With Tendonitis

Initially, the Board notes that the evidence shows that the 
veteran is a Persian Gulf veteran as defined by 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, who served in the Gulf from 
August 1990 to March 1991, and who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317.  That symptomatology, however, has clearly 
been attributed to a known clinical diagnosis, chronic 
muscular strain with tendonitis, bilateral shoulders.  Thus, 
service connection is not warranted for chronic muscular 
strain with tendonitis, bilateral shoulders, under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The SMR's show, and the veteran has stated, that there is no 
medical evidence of complaints of, findings of, or diagnosis 
of any bilateral shoulder condition during the veteran's 
active duty service.

No medical evidence has been submitted showing that any 
shoulder disease subject to presumptive service connection 
was manifested to a compensable (10 percent) degree within 
one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

The first evidence of a bilateral shoulder condition appears 
in a November 1995 VA treatment report, some three years 
after the veteran's discharge.  Thus, continuity of 
symptomatology since service has not been shown.

As late as the February 1996 VA general examination the 
veteran reported that his swollen joints and joint pain had 
resolved, and that he had no shoulder complaints at that 
time.

A June 1996 statement from the veteran indicated that he had 
not been treated for any shoulder condition.

While an acupuncturist, in a June 1996 statement, appears to 
relate the veteran's musculoskeletal problems to "chemical 
agents" with which the veteran came into contact in the 
Persian Gulf, the Board notes that there is no evidence that 
the acupuncturist is a medical doctor credentialed by the 
American College of Occupational and Environmental Medicine, 
or that he independently knows that the veteran was exposed 
to chemical agents in the Persian Gulf.

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) and Justus v. Principi, 3 Vet. 
App. 510, 513 (1992), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under consideration).

The rule is that the opinions of experts or skilled witnesses 
are admissible in evidence in those cases in which the matter 
of inquiry is such that inexperienced persons are unlikely to 
prove capable of forming a correct judgment upon it, for the 
reason that the subject-matter so far partakes of a science, 
art, or trade as to require a previous habit or experience or 
study in it, in order to acquire a knowledge of it.  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science, art, or trade 
to which the question relates are admissible in evidence.  
(emphasis added).  

This rule is recognized in Rule 702 of the Federal Rules of 
Evidence, which requires that "scientific, technical, or 
other specialized knowledge," must be provided by "a 
witness qualified as an expert by knowledge, skill, 
experience, training, or education."  (Citations omitted); 
See Rucker v. Brown, 10 Vet. App. 67, 75-76 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board also notes that the veteran and his mother and 
father have submitted statements indicating their belief that 
the veteran's musculoskeletal problems were attributable to 
exposure to chemicals in the Persian Gulf.  However well-
intentioned those statements may be, the Board notes that 
neither the veteran nor his parents, as a lay persons, are 
qualified to offer opinions regarding a diagnosis or etiology 
of a medical condition; such determinations require 
specialized knowledge or training, and, therefore, cannot be 
made by a lay person.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu, supra.  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Where, as here, the determinative issue involves 
medical diagnosis or etiology, competent medical evidence is 
required in order for the claim to be granted.  LeShore v. 
Brown, 8 Vet. App. 406, 408 (1995).

The Board also notes that the veteran's sister appears to be 
trained as an EMT, is a criminologist, and is studying to 
obtain a Master's Degree in molecular genetics.  There is no 
evidence of record, however, which shows that she is 
credentialed by the American College of Occupational and 
Environmental Medicine.  Paraphrasing Black v. Brown, 10 Vet. 
App. 279 (1997), the determinative issue here is medical 
diagnosis and etiology or medical evidence of a nexus (or 
relationship) between the service-connected disabilities and 
the cause of the veteran's death.  Black, at 283; Caluza, 
supra.  In that case the veteran's wife was also a nurse, as 
is the veteran's sister in this case.  In Black the CAVC did 
not question the appellant's wife's qualifications as a 
nurse, as the Board here does not question the veteran's 
sister's qualifications as an EMT, in criminology or as to 
molecular genetics.  

Here, however, as in Black, the veteran's sister, while 
medically trained, has provided no indication that she has 
special knowledge regarding occupational and environmental 
medicine, nor is there any evidence to that effect in the 
record.  Furthermore, there is no indication in the record 
that the veteran's sister ever participated in his treatment, 
or reviewed all his medical records.  Black, at 284.  
Therefore, in the instant case the Board finds that the 
assertions by the veteran's sister are beyond her competence 
and are not probative evidence.  See Rucker, supra.

While the veteran has stated that he lost jobs because of his 
musculoskeletal conditions, the evidence of record indicates 
that the veteran quit those jobs, rather than being released 
by his employers.  In fact, one of the veteran's employers 
from October 1995 to January 1996 indicated that the veteran 
missed only one day of work during that time, and left for 
other employment.

An August 1997 VA X-ray report contains an impression of 
negative bilateral shoulders.

An August 1997 VA examination report contains the veteran's 
report of helping his father roof a house, and a meaningful 
statement by the examiner that "[i]t will be remembered that 
the veteran has had complaints of arthritic pains in the ... 
shoulders."

The first evidence of medical treatment for the veteran's 
musculoskeletal conditions appears in a June 1998 VA 
treatment report, some six years after the veteran's 
discharge.

In short, there is no inservice evidence of a shoulder injury 
or condition, no evidence that any shoulder disease subject 
to presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge, and no competent medical evidence of a 
nexus, or relationship, between any currently diagnosed 
shoulder condition and the veteran's active duty service.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for chronic muscular 
strain with tendonitis, bilateral shoulders.


Bilateral Elbows Chronic Synovitis With Ulnar Nerve 
Irritation

Initially, the Board notes that the evidence shows that the 
veteran is a Persian Gulf veteran as defined by 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, who served in the Gulf from 
August 1990 to March 1991, and who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317.  That symptomatology, however, has clearly 
been attributed to a known clinical diagnosis, chronic 
synovitis with ulnar nerve irritation, bilateral elbows.  
Thus, service connection is not warranted for chronic 
synovitis with ulnar nerve irritation, bilateral elbows, 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The SMR's show, and the veteran has stated, that there is no 
medical evidence of complaints of, findings of, or diagnosis 
of any bilateral elbow condition during the veteran's active 
duty service.

No medical evidence has been submitted showing that any elbow 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The analysis of service connection for the veteran's 
bilateral elbow condition, as to lay statements and other 
evidence applicable to all the veteran's musculoskeletal 
claims, is essentially identical to that shown above for the 
bilateral shoulders and is incorporated by reference.

The first diagnosis of a bilateral elbow condition appears in 
an August 1997 VA orthopedic examination report, some five 
years after the veteran's discharge.

An August 1997 VA X-ray report contains an impression of 
negative bilateral shoulders.

In short, there is no inservice evidence of an elbow injury 
or condition, no evidence that any elbow disease subject to 
presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge, and no competent medical evidence of a 
nexus, or relationship, between any currently diagnosed elbow 
condition and the veteran's active duty service.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for chronic synovitis 
with ulnar nerve irritation, bilateral elbows.


Bilateral Wrist Moderate Synovitis

Initially, the Board notes that the evidence shows that the 
veteran is a Persian Gulf veteran as defined by 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, who served in the Gulf from 
August 1990 to March 1991, and who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317.  

That symptomatology, however, has clearly been attributed to 
a known clinical diagnosis, moderate synovitis, bilateral 
wrists.  Thus, service connection is not warranted for 
moderate synovitis, bilateral wrists, under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

The SMR's show, and the veteran has stated, that there is no 
medical evidence of complaints of, findings of, or diagnosis 
of any bilateral wrist condition during the veteran's active 
duty service.  The veteran did report, on his July 1986 
enlistment medical history report, a broken left forearm at 
age 4.




No medical evidence has been submitted showing that any wrist 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The analysis of service connection for the veteran's 
bilateral wrist condition, as to lay statements and other 
evidence applicable to all the veteran's musculoskeletal 
claims, is essentially identical to that shown above for the 
bilateral shoulders and is incorporated by reference.

A November 1995 VA treatment report, some three years after 
the veteran's discharge, is the first evidence of bilateral 
wrist complaints.  That report contained a notation that the 
veteran's wrists were "fine."

A December 1995 VA X-ray report contains an impression of 
bony structures appear to be intact.

An August 1997 VA orthopedic examination report contains 
findings that the veteran's wrists had been found to be 
normal, with normal range of motion, no pain, tenderness, 
redness or swelling.

In short, there is no inservice evidence of a wrist injury or 
condition, no evidence that any wrist disease subject to 
presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge, and no competent medical evidence of a 
nexus, or relationship, between any currently diagnosed 
bilateral wrist condition and the veteran's active duty 
service.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for moderate 
synovitis, bilateral wrists.


Bilateral Hands Chronic Synovitis

Initially, the Board notes that the evidence shows that the 
veteran is a Persian Gulf veteran as defined by 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, who served in the Gulf from 
August 1990 to March 1991, and who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317.  

That symptomatology, however, has clearly been attributed to 
a known clinical diagnosis, chronic synovitis, bilateral 
hands.  Thus, service connection is not warranted for chronic 
synovitis, bilateral hands, under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

The Board notes that service connection is in effect for 
fracture, right little finger.

The SMR's show, and the veteran has stated, that there is no 
medical evidence of complaints of, findings of, or diagnosis 
of any bilateral hand condition during the veteran's active 
duty service.  The veteran did report, on his July 1986 
enlistment medical history report, a hand injury in August 
1985.

No medical evidence has been submitted showing that any hand 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

A 1988 inservice treatment report contains notations that the 
veteran had sustained a left hand laceration.

A December 1991 inservice treatment report contains an 
assessment of blunt trauma to the palmater aspect of the 
middle phalanges of the left hand.

The analysis of service connection for the veteran's 
bilateral hand condition, as to lay statements and other 
evidence applicable to all the veteran's musculoskeletal 
claims, is essentially identical to that shown above for the 
bilateral shoulders and is incorporated by reference.

A November 1995 VA treatment report contains findings of 
proximal interphalangeal joints are somewhat fusiform 
(spindle shaped, or tapering at both ends) and minimally 
tender, but no inflammation and normal range of motion.  
There was no specific diagnosis as to the interphalangeal 
joints in this report, however.

A December 1995 VA X-ray report of both hands contains 
impressions of: (1) bony structures appear to be intact; (2) 
questionable evidence of soft tissue swelling seen about the 
proximal interphalangeal joints of the left index and middle 
fingers.

An August 1997 VA orthopedic examination report contains 
findings that, other than the right 5th finger (service-
connected), the bilateral hands had full extension and 
flexion, full flexion and opposition of both thumbs and no 
redness or swelling.

An August 1997 VA X-ray of both hands contains an impression 
of negative bilateral hands.

An August 1997 VA psychiatric examination report contains the 
examiner's statement that "[t]he veteran's hands today (in 
contrast to February 1996) are of unremarkable coloration.

In short, there is no evidence that any hand disease subject 
to presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge, and no competent medical evidence of a 
nexus, or relationship, between any currently diagnosed 
bilateral hand condition, other than as service-connected, 
and the veteran's active duty service.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for chronic synovitis, 
bilateral hands.


A Pulmonary Disorder, Claimed as Shortness of Breath, or 
Chronic Obstructive Pulmonary Disease

Initially, the Board notes that the evidence shows that the 
veteran is a Persian Gulf veteran as defined by 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, who served in the Gulf from 
August 1990 to March 1991, and who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317.  That symptomatology, however, has clearly 
been attributed to a known clinical diagnosis, chronic 
obstructive pulmonary disease (COPD).  Thus, service 
connection is not warranted for COPD, under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

The SMR's show, and the veteran has stated, that there is no 
medical evidence of complaints of, findings of, or diagnosis 
of any pulmonary condition during the veteran's active duty 
service.

The veteran's service records contain a document confirming 
that the veteran was exposed to a large amount of smoke in 
the Persian Gulf.  His June 1992 release from active duty 
medical history report contains no complaints as to the 
veteran's pulmonary system or any breathing problems.  A 
physician noted on that report that the veteran had seasonal 
rhinitis.

His June 1992 release from active duty physical examination 
report contains notations that, upon clinical evaluation, his 
lungs were found to be normal.

No medical evidence has been submitted showing that any 
respiratory disease was manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. § 3.309(a).

The analysis of service connection for the veteran's 
pulmonary condition, as to lay statements and other evidence 
applicable to all the veteran's musculoskeletal claims, is 
essentially identical to that shown above for the bilateral 
shoulders and is incorporated by reference.

A November 1995 VA chest X-ray report, some three years after 
the veteran's discharge, contains an impression of no acute 
cardiopulmonary disease, and findings consistent with age and 
body habitus.

In a July 1996 statement the veteran indicated that the 
powder coating used where he worked still affected his lungs.

A September 1997 PFT contains an interpretation of mild 
obstructive lung defect.

A September 1997 VA respiratory examination report contains 
the veteran's statement that his shortness of breath had 
resolved, and that he did not then have any breathing 
complaints.  The examiner indicated that the veteran's chest 
X-ray was normal and the his lungs were clear.  The 
impression was shortness of breath, etiology unknown, not 
presently a problem.

A January 1999 VA hospitalization report contains notations 
that the veteran was hospitalized for influenza, which had 
resolved.  The veteran's lungs were noted to be clear.

A January 1999 VA hospitalization progress note contains a 
notation that the veteran denied being short of breath.

A January 1999 VA chest X-ray report contains impressions of 
old granulomatous calcifications, noted as an incidental 
finding.  Otherwise, the veteran's chest was found to be 
within normal limits.

A May 2000 VA CFS examination report contains a diagnosis of 
mild COPD.  There is no opinion contained in this report, 
however, which relates COPD with the veteran's active duty 
service, some eight years before.

A May 2000 VA PFT contains an interpretation of minimal 
obstructive defect.  Again, there is no opinion in this 
report relating that finding with the veteran's active duty 
service.

In short, there is no inservice evidence of a pulmonary 
condition, no evidence that any pulmonary disease subject to 
presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge, and no competent medical evidence of a 
nexus, or relationship, between any currently diagnosed COPD 
condition and the veteran's active duty service.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a pulmonary 
disorder, claimed as shortness of breath, or COPD.


Skin Rashes, To Include Heat Rashes

Initially, the Board notes that the evidence shows that the 
veteran is a Persian Gulf veteran as defined by 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, who served in the Gulf from 
August 1990 to March 1991, and who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317.

Thus, the Board accepts the veteran's statements, supported 
by statements from his parents, sister and employer, that the 
veteran has occasional skin rashes.  Unfortunately, however, 
as noted below, the veteran has never presented for medical 
treatment at a time when these rashes are active.

The veteran's SMR's, including his 1992 release from active 
duty physical examination and medical history reports, reveal 
no evidence of any skin rash.

The first medical evidence of any skin disorder appears in a 
September 1997 VA respiratory examination, some five years 
after the veteran's discharge.  At that time the examiner 
found "a few, small, nearly healed, ulcerated areas" on the 
dorsal surface of the veteran's hands.  No vesicles were 
found during the examination.  The examiner indicated that 
the skin was cyanotic (dark bluish or purplish color) from 
the wrist to the fingertips with good capillary refill.  No 
visible rash was found on the veteran's arms or head.  The 
impression was recurring skin rash, hands and arms, of 
unknown etiology.

During the veteran's January 1999 hospitalization he was 
described as having a diffuse rash on admission, which 
resolved within 48 hours.

The May 2000 VA CFS examination report contains a diagnosis 
of skin rash, probably secondary to heat rash, but no 
evidence of this on examination.

There is no further medical evidence concerning skin rashes 
of record, nor has the veteran submitted any photographs 
showing a skin rash.  Thus, only two medical reports, one in 
1997 and one in 1999, document any skin rash.  The veteran, 
by his own statements, has never sought treatment for these 
rashes, so there has been no opportunity for health care 
professionals to diagnose these rashes.

In any event, from the medical evidence of record it is clear 
that the symptoms of the documented rashes do not meet the 
criteria for a compensable (10 percent) rating under 
38 C.F.R. § 4.118, which provides a schedule of ratings for 
the skin.

A 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806, which rates eczema, requires exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
This has not been shown by the objective clinical medical 
evidence.  

All other potentially applicable codes are for diseases which 
are to be rated as "scars, disfigurement, etc., on the 
extent of constitutional symptoms, and physical impairment."  
See 38 C.F.R. § 4.118.  The current objective clinical 
evidence does not reveal any scars, disfigurement, 
constitutional symptoms or physical impairment from the 
veteran's rashes.

Thus, as there is no objective clinical evidence that the 
veteran's rashes are manifested to 10 percent, service 
connection is not warranted for skin rashes, to include heat 
rashes, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Since there is no evidence of the inservice incurrence or 
aggravation of any rashes, the veteran's skin rashes have not 
been diagnosed, and the examiner's who have discussed them 
have indicated that their etiology is unknown, all three 
elements necessary to grant a claim for direct service 
connection are missing.  See Hickson, supra.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for skin rashes, to 
include heat rashes.


Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, as noted above.  However, as the 
preponderance of the evidence is against the veteran's denied 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to service connection for schizophrenia, to 
include a depressive disorder, memory loss and fatigue, is 
granted.

Entitlement to service connection for a schizoid personality 
disorder, a drug induced psychosis and chronic fatigue 
syndrome, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for chronic muscular strain 
with tendonitis, bilateral shoulders, is denied.

Entitlement to service connection for chronic synovitis with 
ulnar nerve irritation, bilateral elbows, is denied.

Entitlement to service connection for moderate synovitis, 
bilateral wrists, is denied.

Entitlement to service connection for chronic synovitis, 
bilateral hands, is denied.

Entitlement to service connection for a pulmonary disorder, 
claimed as shortness of breath, or chronic obstructive 
pulmonary disease, is denied.

Entitlement to service connection for skin rashes, to include 
heat rashes, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

